Case: 21-50047     Document: 00516203835         Page: 1     Date Filed: 02/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      February 15, 2022
                                  No. 21-50047
                                                                         Lyle W. Cayce
                                Summary Calendar
                                                                              Clerk


   Eric Martin Matthews,

                                                           Petitioner—Appellant,

                                       versus

   Warden S. Ma’at,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:20-CV-371


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Eric Martin Matthews, federal prisoner # 75804-004, pleaded guilty
   to use of a computer to entice a minor to engage in sexual activity and use of
   a computer to disseminate child pornography in the United States District




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50047      Document: 00516203835           Page: 2    Date Filed: 02/15/2022




                                     No. 21-50047


   Court for the Southern District of Florida. He was sentenced to an aggregate
   term of imprisonment of 262 months.
          While incarcerated in the Western District of Texas, he filed a
   28 U.S.C. § 2241 habeas corpus petition attacking his convictions. See
   Rumsfeld v. Padilla, 542 U.S. 426, 434–35 (2004). His petition asserted that
   the district court could not validly enter a judgment of conviction against him
   because 18 U.S.C. § 3231 is unconstitutional and thus the district court
   lacked subject matter jurisdiction over his criminal proceedings. He further
   asserted that the Antiterrorism and Effective Death Penalty Act (AEDPA)
   was unconstitutional if it was construed as requiring him to raise his
   challenges to § 3231 on direct appeal or in a timely filed initial 28 U.S.C.
   § 2255 motion because subject matter jurisdiction can never be waived and
   because that construction of the AEDPA would deny him a remedy for a
   constitutional violation.
          This court reviews a district court’s dismissal of a § 2241 petition on
   the pleadings de novo. Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).
   Challenges to a sentence’s execution are made under § 2241; challenges
   seeking to vacate a conviction or sentence are ordinarily made pursuant to a
   § 2255 motion. See Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000).
   However, pursuant to the savings clause of § 2255(e), a habeas petitioner in
   federal custody may attack his conviction and sentence under § 2241 if § 2255
   “is inadequate or ineffective to test the legality of his detention.” § 2255(e);
   see Reyes-Requena v. United States, 243 F.3d 893, 901 (5th Cir. 2001). To
   show the inadequacy or ineffectiveness of a § 2255 motion, a prisoner must
   demonstrate that (1) his petition raises a claim that is based on a retroactively
   applicable decision of the Supreme Court that establishes that he was actually
   innocent of the charges against him (i.e., that he was convicted of a
   nonexistent offense); and (2) his claim was foreclosed when it should have
   been presented in his trial, direct appeal, or original § 2255 motion.



                                          2
Case: 21-50047      Document: 00516203835          Page: 3   Date Filed: 02/15/2022




                                    No. 21-50047


   Reyes-Requena, 243 F.3d at 904. The petitioner has the burden of showing
   that the savings clause applies. Wilson v. Roy, 643 F.3d 433, 435 (5th Cir.
   2011).
            Notwithstanding Matthews’s arguments to the contrary, a federal
   prisoner must meet the requirements set forth in Reyes-Requena when he
   seeks to attack his conviction in a § 2241 habeas corpus petition filed in this
   circuit. See Reyes-Requena, 243 F.3d at 901. Matthews’s due process
   argument fails to satisfy that standard, and he disclaimed reliance on the
   savings clause in the district court. See Wilson, 643 F.3d at 435; see also See
   Martinez v. Pompeo, 977 F.3d 457, 460 (5th Cir. 2020) (stating that an
   appellant cannot assert an argument on appeal that is contrary to the position
   that he has taken in the district court). To the extent that Matthews argues
   that Reyes-Requena was wrongly decided, this court and the district court are
   bound by that decision until this court sitting en banc or the Supreme Court
   issues a contrary intervening decision. See United States v. Short, 181 F.3d
   620, 624 (5th Cir. 1999). We do not address Matthews’s related challenge to
   his plea agreement because it was not properly asserted in the district court.
   See Martinez, 977 F.3d at 460.
            The judgment of the district court is AFFIRMED. Matthews’s
   request for a remand is DENIED as unnecessary.




                                          3